In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 9, 1999, which, inter alia, denied her motion for leave to enter a judgment against the plaintiff upon his default in replying to her counterclaims and granted the plaintiffs cross motion for leave to serve his reply to the counterclaims.
Ordered that the order is affirmed, with costs.
Under the circumstances, taking into account the short delay by the plaintiff in replying to the defendant’s counterclaims, the lack of prejudice to the defendant, and the strong public policy in favor of resolving actions on their merits, the Supreme Court properly exercised its discretion in denying the defendant’s motion for leave to enter judgment against the plaintiff upon his default in replying to her counterclaims and in granting the plaintiffs motion for leave to serve his reply to the counterclaims (see, Munoz v Quarex, Inc., 236 AD2d 595). Goldstein, J. P., McGinity, Luciano and Smith,'JJ., concur.